Dismissed and Memorandum Opinion filed July 14, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00147-CV

LINTON WINFIELD AND JANIQUE WILLIAMS-WINFIELD, Appellants

                                         V.
                        BAYBROOK TT, LLC, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1180304

                          MEMORANDUM OPINION

      This appeal is from a judgment signed February 21, 2022. The clerk’s record
was filed March 16, 2022. The reporter’s record was filed April 19, 2022. No brief
was filed.

      On June 2, 2022, this court issued an order stating that unless appellants
filed a brief on or before July 5, 2022, the appeal was subject to dismissal without
further notice for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no brief or other response. We dismiss the appeal.



                                PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2